 IRONWORKERS LOCAL 29Ironworkers, Local 29, affiliated with InternationalAssociation of Bridge, Structural and Ornamen-tal Ironworkers, AFL-CIO and Tom BensonIndustries and Glaziers, Architectural Metaland Glassworkers Local 740, affiliated withInternational Brotherhood of Painters andAllied Trades, AFL-CIO. Case 36-CD-169March 10, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Tom Benson Industries,herein called the Employer, alleging that Iron-workers, Local 29, affiliated with International As-sociation of Bridge, Structural and OrnamentalIronworkers, AFL-CIO, herein called Ironworkersor the Respondent, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring the Em-ployer to assign certain work to its members ratherthan to employees represented by Glaziers, Archi-tectural Metal and Glassworkers Local 740, affili-ated with International Brotherhood of Paintersand Allied Trades, AFL-CIO, herein called Glass-workers.Pursuant to notice, a hearing was held beforeHearing Officer Dale B. Cubbison on July 19 and20 and October 19 and 20, 1982. All parties ap-peared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Oregon corporation with its principalplace of business in Portland, Oregon, is engagedas a contractor in the building and construction in-dustry in the installation of glass and related prod-ucts. During the past year, the Employer pur-chased and received goods and materials at itsPortland, Oregon, location from outside the State266 NLRB No. 66having a value of $50,000. The parties also stipulat-ed, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Iron-workers and Glassworkers are labor organizationswithin the meaning of Section 2(5) of the Act.1ll. THE DISPUTEA. Background and Facts of the DisputeThe Employer has had a collective-bargainingagreement with Glassworkers for many years, andwith Ironworkers for approximately 4 years. Inearly 1980, the Employer was selected to performthe aluminum window frame installation work onthe 42-story U.S. Bancorp Tower building in Port-land, Oregon. The aluminum window frames usedon the Banccorp Tower building are of two types:window wall and curtain wall. Window wallframes are anchored to the granite exterior of thebuilding, and upon completion of the pedestrianwill see the granite exterior interspersed with whatappear to be traditional office building windows.Curtain wall frames are anchored to the steel struc-ture of the building and upon completion of theproject the project the pedestrain will see an entirestory of glass, with no granite exterior. In early1980, the Employer assigned the curtain wall workand window wall work to Ironworkers.Glassworkers thereafter filed a contractual griev-ance, arguing that, under the Glassworkers con-tract with the Employer, the aluminum windowframe installation work was to be assigned to em-ployees represented by it. After the Employer re-fused to arbitrate the issue, Glassworkers filed onJune 6, 1980, a suit under Section 301 of the Taft-Hartley Act to compel arbitration. On November12, 1980, the U.S. District Court for the District ofOregon granted defendant Tom Benson Industries'motion to join Ironworkers as an additional partydefendant. On April 10, 1981, the U.S. districtcourt granted plaintiff Glassworkers motion forsummary judgment and ordered Tom Benson In-dustries to proceed to arbitration in accordancewith the Glassworkers/Tom Benson Industriescontract. On September 1, 1981, arbitration of thegrievance was held before a joint panel composedof an equal number of Glassworkers and Employerrepresentatives. Ironworkers was not represented atand was not a party to the proceeding. The panelruled that "the type of work in question" belongedto employees represented by Glassworkers.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently, the Employer reassigned certainportions of the aluminum window frame installa-tion work to employees under the jurisdiction ofGlassworkers. By letters of late February 1982, theEmployer informed Glassworkers and Ironworkersthat the window wall work was being assigned toglassworkers. By letter to the Employer of January18, 1982, Ironworkers Business RepresentativeBilly Mitchell demanded assignment of the curtainwall and the window wall and stated that, if assign-ment of that work was not made to employees rep-resented by Ironworkers, Ironworkers would "takeall lawfull [sic] steps to force the agreement includ-ing job-site action if and when necessary and ap-propriate." By letter dated April 7, 1982, Glass-workers Business Representative Ben Johnson noti-fied the Employer that Glassworkers was "not inagreement" with the assignment of the curtain wallto ironworkers. On April 23, 1982, Mitchell in-formed the Employer that Ironworkers wouldpicket the jobsite if the window wall work was notassigned back to employees represented by it. Theassignment of the window wall work remainedwith employees represented by Glassworkers, and,when the work commenced in June 1982, glass-workers performed the window walling. The hear-ing in this case was held on July 19 and 20, 1982,and then continued until October 19, 1982. Follow-ing a July 20, 1982, Ironworkers threat of jobaction, the Employer assigned the window wallwork back to employees under the jurisdiction ofIronworkers, effective July 27, 1982.Meanwhile, Glassworkers, claiming that the arbi-tration award covered all aluminum window frameinstallation-window wall and curtain wall-filedsuit in the U.S. district court. The district courtdenied the Glassworkers motion for summary judg-ment on this question on July 9, 1982. In that deci-sion, the court, noting that the underlying jurisdic-tional dispute was before the NLRB, also stayedfurther judicial proceedings until the conclusion ofthe NLRB proceeding. Following the Employer'sassignment of the window wall work back to em-ployees represented by Ironworkers in late July1982, Glassworkers sought a preliminary injunctionagainst the Employer's reassignment. The U.S. dis-trict court denied that motion on September 3,1982. Ironworkers had performed the curtain wallwork throughout the relevant time period; glass-workers performed the window wall work fromapproximately June 1 to July 26, 1982, while iron-workers performed that work commencing on July27, 1982.B. The Work in DisputeThe work in dispute involves the installation ofaluminum window framing systems called"window wall" and "curtain wall" on the 42-storyU.S. Bancorp Tower building currently under con-struction in Portland, Oregon.C. The Contentions of the PartiesThe Employer contends that the employees rep-resented by Ironworkers should continue to per-form the work. Ironworkers International Unionand Glassworkers International Union signed anagreement in 1961, set out in the "Handbook ofAgreements of the International Association ofBridge, Structural and Ornamental Ironworkers"and known as the blue book. This agreement pro-vides that employees represented by Ironworkershave jurisdiction over all curtain wall and windowwall work on projects above the second floor. TheEmployer maintains that this jurisdictional agree-ment is still in effect and that it has made its workassignments for many years, including in this case,in reliance on and compliance with this agreement.The Employer additionally argues that the iron-workers have the skills and the abilities to do thecurtain walling and the window walling and thatthe Impartial Jurisdictional Disputes Board, whenthat body was functional, consistently awardedsuch disputed work to employees within the juris-diction of Ironworkers. As to the changing assign-ments of work made in the instant case, the Em-ployer argues that it altered its original assignmentof the disputed work only because of the adverseSeptember 1, 1981, ruling in the Glassworkers arbi-tration.Respondent Ironworkers essentially agrees withthe Employer, stressing that it was not representedat or bound by the arbitration decision and that theEmployer's preference is for employees representedby Ironworkers to perform the work.Glassworkers asserts that the blue book agree-ment has been abrogated, employers no longerfollow it, and glassworkers have been assignedmuch window wall work in Oregon and Washing-ton. In addition, Glassworkers contends that glass-workers are better trained and better skilled in per-forming the work in dispute, that the arbitrationdecision awarded the work to employees represent-ed by it, and that the arbitration decision should bebinding on Ironworkers because it was joined inthe U.S. district court proceeding and did notappeal the district court order compelling arbitra-tion. Glassworkers also maintains that employeesrepresented by it were first awarded the work andthat the reason that the Employer now states that464 IRONWORKERS LOCAL 29it prefers that employees represented by Iron-workers perform the work is the threat of jobaction made to the Employer by Ironworkersduring the hearing.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated; and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.With respect to (1) above, it is clear that Iron-workers threatened in January and April 1982 topicket the Employer if employees represented byGlassworkers performed the disputed work. Nei-ther party has since disclaimed the work in dispute.Accordingly, we find that reasonable cause existsto believe that Section 8(b)(4)(D) of the Act hasbeen violated.' With respect to (2) above, therecord contains no evidence that an agreed-uponmethod exists for the voluntary adjustment of thedispute. Accordingly, we find the dispute is prop-erly before the Board for determination under Sec-tion 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsBoth operative collective-bargaining agreementsarguably assign the disputed work to the respectivecontracting Unions. The Ironworkers contract withthe Employer provides, at article 12.1, that "[t]hework covered by this Agreement shall be thatwhich is recognized as properly coming under thejurisdiction of the International Association ofBridge, Structural and Ornamental Ironworkers."Article I, sections 1 and 2, of the Glassworkerscontract with the Employer provides that "theEmployer recognizes that the Union claims juris-I In so finding, we rely on the January and April 1982 threats of pick-eting by Ironworkers; we do not rely on the July 20, 1982, threat.2 V L.R. B v. Radio and Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers. AFL-CIO (Colum-bia Broadcasting Syvstem], 364 U.S. 573 (1961).3 International Association of Machinists. Lodge No. 1743. AFL-CIO (J.A. Jones Construction Co.). 135 NLRB 1402 (1962).diction over all employees performing work as de-scribed below ...door and window frame assem-bly ...including the installation of the above."Accordingly, this factor does not support an as-signment of the work to either group of employees.2. Industry practiceWhile glassworkers are not infrequently assignedwindow wall and curtain wall work on projects,the record demonstrates that in the industry em-ployees represented by Glassworkers are assignedsuch work only where the assigner of the work hasno contract with Ironworkers. When employeesrepresented by Ironworkers and Glassworkers areboth present at a job, employees represented byIronworkers are consistently awarded the curtainwall and window wall work. Accordingly, thisfactor favors assignment of the disputed work tothe group of employees represented by Iron-workers.3. Relative skillsIt appears that both the employees representedby Ironworkers and the employees represented byGlassworkers possess the requisite skills for install-ing curtain wall and window wall. Accordingly,this factor does not support an award of the workto either group of employees.4. Economy and efficiency of operationThe record shows that employees represented byIronworkers performed window wall and curtainwall work on the project at issue faster than em-ployees represented by Glassworkers. The Employ-er's ironworkers' superintendent, Gary Wohlge-muth, testified that, during the 8 weeks that em-ployees represented by Glassworkers performedthe curtain wall and window wall work on theU.S. Bancorp building, they completed just shortof seven floors. Wohlgemuth testified that, afteremployees within the jurisdiction of Ironworkerstook over the work in late July, the employees rep-resented by Ironworkers, using the same size crewas those represented by Glassworkers, completedfour floors per week. Accordingly, this factorfavors the assignment of the disputed work to thegroup of employees represented by Ironworkers.5. Employer past practiceSince 1978 or 1979, when it first signed a con-tract with Ironworkers, the Employer has assignedall window wall and curtain wall work on its proj-ects to employees represented by Ironworkers. Indoing so, Employer President Clarise Poppert andPersonnel Manager William Turlay testified that465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer follows the Ironworkers/Glass-workers blue book jurisdictional agreement inmaking assignments of curtain wall and windowwall. As that document directs that such work iswithin the jurisdiction of employees represented byIronworkers, the Employer has always assigned,prior to this case, curtain wall and window wallwork to employees represented by the Respondent.Accordingly, this factor favors an award of thework to the group of employees represented byIronworkers.6. Employer preferenceIn light of its initial assignment of the work toemployees represented by Ironworkers, its reassign-ment of the work to employees represented byGlassworkers only after being so ordered in the ar-bitration decision, and its specific statements ofpreference for employees represented by Iron-workers made at the first day of the hearing, itmight appear that the Employer's desire is for thework to be performed by ironworkers. However,the Employer's current assignment of the work toironworkers occurred almost immediately afterIronworkers threatened the Employer during thehearing in the instant proceeding with job action ifassignment away from the glassworkers was notmade. We do not find it proper under these cir-cumstances to rely on the Employer's current as-signment to and preference for the ironworkers inresolving this jurisdictional dispute. Accordingly,this factor does not favor an award of the work toeither group of employees.7. Arbitration decisionsAs noted, Ironworkers did not participate in theSeptember 1, 1981, arbitration decision by the JointConference Board made pursuant to the Glass-workers/Employer collective-bargaining agree-ment. Accordingly, this factor does not favor anaward of the work to either group of employees.8. Joint Board determinationsIn all three instances in which the ConstructionIndustry Jurisdictional Disputes Board has beenfaced with a Glassworkers versus Ironworkersclaim for window wall work on projects of theEmployer, the Disputes Board awarded the workto the employees represented by Ironworkers. Ac-cordin'gly, this factor favors an award of the workto the group of employees represented by Iron-workers.ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by Iron-workers are entitled to perform the work in dis-pute. We reach this conclusion relying on the fac-tors of industry practice, economy and efficiencyof operation, the Employer's past practice, andJoint Board determinations. In making this determi-nation, we are awarding the work in question toemployees who are represented by Ironworkers,but not to that Union or its members. The presentdetermination is limited to the particular controver-sy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Tom Benson Industries who arerepresented by Ironworkers, Local 29, affiliatedwith International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, are enti-tled to perform the installation of aluminumwindow framing systems called "window wall"and "curtain wall" on the 42-story U.S. BancorpTower building currently under construction inPortland, Oregon.466